Citation Nr: 0902155	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss including 
deafness with a 100 percent rating, for purposes of accrued 
benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.  He died in July 2006.  The appellant is his surviving 
spouse.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied the appellant's claim 
for an earlier effective date for the grant of service 
connection for bilateral hearing loss including deafness with 
a 100 percent rating, for purposes of accrued benefits, and 
her claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

In January 2009, the Board granted the appellant's request to 
advance her appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, within 90 days of the certification of the 
appeal to the Board, the appellant requested a Board 
videoconference hearing.  She has a right to this hearing.  
38 C.F.R. § 20.700(a), 20.1304(a) (2008).

Accordingly, this appeal is remanded for the following 
action:

The appellant should be afforded a Board 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




